DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 This communication is in response to the amendment received on 12/02/2021. Claims 7 has been canceled and claims 15-20 have been newly added. Therefore, claims 1-6 and 8-20 remain pending in this application. 
	The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of the claims has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (hereinafter Hager) (US 20200358782 A1) in view of Bulleit et al. (hereinafter Bulleit) (US 11,227,675 B2).
Claim 1 has been amended now to recite a shared distributed emergency system comprising a server, which is adapted to receive information on emergency events via a communication network, the emergency system comprising a database, the database being:
populated with data received via the first communication network relating to the emergency events (Hager discloses “The ledger, in particular a distributed ledger, is generally based on a database, in particular a decentralized database. The ledger comprises multiple records, i.e. database entries. The records are typically constructed and stored by multiple nodes of a network.“ in par. 106, “…access to the subset of information can also be granted in exceptional situation, for example in emergency situations.” In par. 198, and par. 329),
adapted to provide different access rights to various entities that are interested in the data relating to the emergency events stored in the database (Hager discloses “…the access logic the access of the patient and other entities, having the possibility to grant different access rights, the method and the microservices created by the method can be used for both the patient managing its own data and for other entities, without the need for setting up different access possibilities for the patient and the other entities.” In par. 94), and
to implement blockchain technology so as to prevent modification of the stored data (Hager discloses “The microservices are typically contained by separate records, e.g. blocks, of the ledger.” in par. 107, “…the ledger is selected from the group comprising: a blockchain, a tangle, a blocktree, a sidechain.” in par. 122).

Hager fails to expressly teach the newly added features of:
wherein the access rights comprises a first type of access right allowing to write data into the database relating to the emergency events and to read data from the database relating to the emergency events, and a second type of access right allowing to only read data stored in the database relating to the emergency events,
the server having a processor and a non-transitory computer readable medium connected to the processor, the database being accessible to the server such that the data relating to the emergency events stored in the database is updatable based on communications from a user having the first type of access right and the data relating to the emergency events stored in the database is viewable by a user having the second type of access right and is not updatable by the user having the second type of access right.
However, these features are well known in the art, as evidenced by Bulleit.
In particular, Bulleit teaches 
“The environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like, referred to individually or collectively hereinafter as user 102. The users 102 may be one or more of consumers, generators, and/or owners of HIR, such as protected HIR stored in EHRs 140…” in col. 6, line 65 to col. 7, line 7, and 
“The environment 100 may include resource system(s) 150 that may be an electronic health record (EHR) server configured to intake, store, and/or provide HIRs to authorized users 102.” In col. 8, lines 7-19- Examiner considers that this is a first type of access right, where the user can access and enter data into the electronic health record;
“Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, “The patient or provider may designate who (e.g., individuals, entities, applications, etc.) may have permission to access his or her PHI and/or other health place conditional stipulations (e.g., time periods, redactions, locations, number of views, device types, anonymity, etc.) by which a designee may access authorized PHI and/or other HIRs.” In col. 1, line 66 to col. 2, line 6- Examiner considers that this is a second type of access right, where the user grants conditional access permissions to third parties.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bulleit with the motivation of to secure the healthcare information (Bulleit; abstract).

As per claim 2, Hager discloses the shared distributed emergency system according to claim 1, wherein the database is a distributed database (Hager; par. 59).

Claim 3 has been amended now to recite the shared distributed emergency system according to claim 1, wherein the database is stored in the non-transitory computer readable medium of the server, the non-transitory computer readable medium being a non-transitory memory (Hager; par. 329: all emergency physicians) should have access to a certain subset of medical data (here the second dataset DAT.2) related to the patient (for example, the emergency physicians should have access only to laboratory data of the patient PAT, but not on psychological reports related to the patient PAT) and par. 16).

Claim 4 has been amended now to recite the shared distributed emergency system according to claim 3, wherein the blockchain is deployed in the server (Hager; par. 329: all emergency physicians) should have access to a certain subset of medical data (here the second dataset DAT.2) related to the patient (for example, the emergency physicians should have access only to laboratory data of the patient PAT, but not on psychological reports related to the patient PAT), par. 66, 429).
As per claim 5, Hager discloses the shared distributed emergency system according to claim 1, wherein the emergency information is provided by public facilities or by emergency responders or by private users (Hager; par. 329).

As per claim 8, Hager discloses the shared distributed emergency system according to claim 1, wherein the database comprises a first section comprising common data and a second section comprising personal data (Hager; par. 93).

As for claims 9 and 10:
Claim 9 recites the shared distributed emergency system according to claim 8, wherein the common data comprises data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident.
Claim 10 recites the shared distributed emergency system according to claim 8, wherein the personal data comprises data relating to the health status of persons involved in the accident.
Hager teaches “the access rights granted by the multiple access logics can be different. For example, for a first of the different accessing entities only a limited access (e.g. limited in time or limited in number of access) to the medical data contained in the microservice can be granted, wherein a second of the different accessing entities can be granted unlimited access to the medical data contained in the microservice.” in par. 93.  Hager does not expressly teach the specific data recited in claims 9 and 10 (the common data comprises data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident and the personal data comprises data relating to the health status of persons involved in the accident); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the 

As per claim 11, Hager discloses the shared distributed emergency system according to claim 8, wherein the access rights are linked to the first section and the second section, respectively, of the database (Hager; par. 93, 118).

Claim 12 has been amended now to recite a method of managing emergency events using a shared distributed emergency, wherein the method comprises the steps of 
receiving information on emergency events via a first communication network, and which is adapted to communicate with a communication platform, in which a number of clients communicates with a server via a second communication network (Hager; par. 106), 
populating a distributed database with the information on emergency events received via a first communication network (Hager; par. 106, 329), 
providing different access rights to the various entities that are interested in the information on the emergency events stored in the database (Hager; par. 93), and 
- using a private blockchain as the database so as to prevent modification of the stored data (Hager; par. 122, 153).

Hager fails to expressly teach the newly added feature of:
wherein the access rights comprises a first type of access right allowing to write data into the database relating to the emergency events and to read data from the database relating to the emergency events, and a second type of access right allowing to only read data stored in the database relating to the emergency events.
However, this feature is well known in the art, as evidenced by Bulleit.
In particular, Bulleit teaches: 
“The environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like, referred to individually or collectively hereinafter as user 102. The users 102 may be one or more of consumers, generators, and/or owners of HIR, such as protected HIR stored in EHRs 140…” in col. 6, line 65 to col. 7, line 7, and 
“The environment 100 may include resource system(s) 150 that may be an electronic health record (EHR) server configured to intake, store, and/or provide HIRs to authorized users 102.” In col. 8, lines 7-19- Examiner considers that this is a first type of access right, where the user can access and enter data into the electronic health record;
“Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, “The patient or provider may designate who (e.g., individuals, entities, applications, etc.) may have permission to access his or her PHI and/or other health information resources (HIRs), and may further place conditional stipulations (e.g., time periods, redactions, locations, number of views, device types, anonymity, etc.) by which a designee may access authorized PHI and/or other HIRs.” In col. 1, line 66 to col. 2, line 6- Examiner considers that this is a second type of access right, where the user grants conditional access permissions to third parties.
(Bulleit; abstract).

As per claim 13, Hager discloses the method according to claim 12, wherein the method further comprises a step of assigning the data received to a first section of the database comprising common data and a second section of the database comprising personal data (Hager; par. 93).

Newly added claim 15 recites the method of claim 12, wherein the database comprises a first section comprising common data and a second section comprising personal data (Hager teaches “A microservice being contained by the ledger can also mean that identification data identifying such microservice are contained, in particular stored, by the ledger. In this case, the compiled microservice is generally stored outside of the ledger and the identification data can be used for using the microservice. In this case, including the further microservice into the ledger generally comprises including the identification data identifying such further microservice into the ledger.” In par. 109).

Newly added claim 16 recites the method of claim 15 wherein the common data comprises data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident.
Hager teaches “different medical datasets of a patient, a group of patients or a population of patients can be stored in distributed databases formed by the microservices created with the proposed methods, while encryption of the medical datasets can be guaranteed on the level of such a microservice. So no protection of any network perimeter is required, and even in the event of a compromise of one microservice comprising one medical dataset, the encryption method and/or the in par. 73 and “the access rights granted by the multiple access logics can be different. For example, for a first of the different accessing entities only a limited access (e.g. limited in time or limited in number of access) to the medical data contained in the microservice can be granted, wherein a second of the different accessing entities can be granted unlimited access to the medical data contained in the microservice.” in par. 93.
Hager does not expressly teach the specific data recited in claim 16 (the common data comprises data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident and the personal data comprises data relating to the health status of persons involved in the accident); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per newly added claims 17-18-19, claims recite:
Claim 17 recites the method of claim 16, comprising: assigning the first type of access right to a first user for the common data of the database and assigning the second type of access right to the first user for the personal data. (Examiner’s claim interpretation: all access, first user)
Claim 18 recites the method of claim 17, comprising: assigning the first type of access right to a second user for the personal data of the database and assigning the second type of access right to the second user for the common data. (Examiner’s claim interpretation: all access, second user)
Claim 19 recites the method of claim 18, comprising: assigning the second type of access right to a third user for the personal data of the database and assigning the second type of access right to the third user for the common data. (Examiner’s claim interpretation: all access, third user)

Hager fails to expressly teach the newly added features of:
“assigning the first type of access right to a first/second/third user for the common data of the database and assigning the second type of access right to the first/second/third user for the personal data”.
However, these features are well known in the art, as evidenced by Bulleit.
In particular, Bulleit teaches 
“The environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like, referred to individually or collectively hereinafter as user 102. The users 102 may be one or more of consumers, generators, and/or owners of HIR, such as protected HIR stored in EHRs 140…” in col. 6, line 65 to col. 7, line 7, and 
“The environment 100 may include resource system(s) 150 that may be an electronic health record (EHR) server configured to intake, store, and/or provide HIRs to authorized users 102.” In col. 8, lines 7-19- Examiner considers that this is a first type of access right, where the user can access and enter data into the electronic health record;
“Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, “The patient or provider may designate who (e.g., individuals, entities, applications, etc.) may have permission to access his or her PHI and/or other health place conditional stipulations (e.g., time periods, redactions, locations, number of views, device types, anonymity, etc.) by which a designee may access authorized PHI and/or other HIRs.” In col. 1, line 66 to col. 2, line 6- Examiner considers that this is a second type of access right, where the user grants conditional access permissions to third parties.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bulleit with the motivation of to secure the healthcare information (Bulleit; abstract).

Newly added claim 20 recites the shared distributed emergency system according to claim 1, wherein: 
the database comprises a first section comprising common data and a second section comprising personal data (Hager; par, 73, 93). 

Hager teaches “different medical datasets of a patient, a group of patients or a population of patients can be stored in distributed databases formed by the microservices created with the proposed methods, while encryption of the medical datasets can be guaranteed on the level of such a microservice. So no protection of any network perimeter is required, and even in the event of a compromise of one microservice comprising one medical dataset, the encryption method and/or the encryption key of the compromised microservice cannot be used to access any other medical dataset contained in any other microservice.” in par. 73 and “the access rights granted by the multiple access logics can be different. For example, for a first of the different accessing entities only a limited access (e.g. limited in time or limited in number of access) to the medical data contained in the microservice can be granted, wherein a second of the different accessing entities can be granted unlimited access to the medical data contained in the microservice.” in par. 93.
claim 20 (the common data comprising data relating to license plates of cars involved in an accident, and/or names and/or addresses of persons involved in the accident); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Hager fails to expressly teach the newly added features of:
“the first section and the second section of the database configured such that: 
the first type of access right is assignable to a first user for the common data of the database and the second type of access right is assignable to the first user for the personal data; 
the first type of access right is assignable to a second user for the personal data of the database and the second type of access right is assignable to the second user for the common data; and 
the second type of access right is assignable to a third user for the personal data of the database and the second type of access right is assignable to the third user for the common data.”.
However, these features are well known in the art, as evidenced by Bulleit. In particular, Bulleit teaches: 
“The environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like, referred to individually or collectively hereinafter as user 102. The users 102 may be one or more of in col. 6, line 65 to col. 7, line 7, and 
“The environment 100 may include resource system(s) 150 that may be an electronic health record (EHR) server configured to intake, store, and/or provide HIRs to authorized users 102.” In col. 8, lines 7-19- Examiner considers that this is a first type of access right, where the user can access and enter data into the electronic health record;
“Patients and other users may be registered to access a distributed ledger, such a healthcare blockchain, employed to set, host and adjudicate permissions to access HIR. Authorized owners and / or patients with rights to their own HIR may be able to grant fine - grained and conditional access permissions to third-parties…” in abstract, “The patient or provider may designate who (e.g., individuals, entities, applications, etc.) may have permission to access his or her PHI and/or other health information resources (HIRs), and may further place conditional stipulations (e.g., time periods, redactions, locations, number of views, device types, anonymity, etc.) by which a designee may access authorized PHI and/or other HIRs.” In col. 1, line 66 to col. 2, line 6- Examiner considers that this is a second type of access right, where the user grants conditional access permissions to third parties.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Bulleit with the motivation of to secure the healthcare information (Bulleit; abstract).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (hereinafter Hager) (US 20200358782 A1), Bulleit et al. (hereinafter Bulleit) (US 11,227,675 B2) and further in view of Miller (US 2019/0036887 A1).
Claim 6 recites the shared distributed emergency system according to claim 1, wherein the access right to the database is charged with a fee corresponding to the type of access right.

In particular, Miller discloses “one or both data stores 122, 124 may reside on the distributed ledger on the distributed application network 130. In certain embodiments, one or both data stores 122, 124 may reside on or utilize state or data storage services such as a decentralized file system, decentralized database, key/value store, or other state storage mechanism accessible through, integrated with, or residing on the distributed application network 130. Such services may be accessible through a smart contract or distributed application (also known as a "DApp") of the distributed application network 130. Examples of such services that are available from third parties and integrated into existing distributed application networks such as Ethereum include Namecoin, Filecoin, BigChainDB, and Swarm.” in par. 75, “All or part of the transfer of cryptographic token may be used as a fee that is payable, for example, to a receiver repository belonging to the definer of the purpose or to another participant in the privacy trust system. Any portion of the transferred cryptographic token may also be used as a "stake" used to guarantee that the device is being used as indicated by the purpose.” in par. 180.
It would have been obvious to one of ordinary skill in the art to include in the accessing medical datasets system of Hager the ability to make services accessible through a smart contract (paying fee) as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 recites the method according to claim 12, wherein the method further comprises a step of charging a fee depending on the type of access right provided to an entity that is interested in the data relating to the emergency events.
Claim 14 repeats the same limitation of claim 6 and therefore it is rejected for the same reason given above for claim 6. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626